Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action
1.	The instant office action is in light of the communication filed 6/06/2021.

Claim Status
2.	Claims 1, 15, and 17 have currently been amended. 

Response to Arguments
3.	The applicant’s argument filed 6/06/2021 have been considered and are moot in view of new grounds of rejection.
In light of the applicant’s argument (disclosed on pg. 2-4 of the remarks segment) that Zizi et al fails to teach or suggest wherein the at least one measurement device comprises at least one of: an oscilloscope, a signal analyzer, a network analyzer, or a signal generator, and wherein the at least one measurement site comprises a measurement instrument:
In light of the claimed amendments, newly cited prior art reference Kostyukov et al (US 2018/0181086) has been cited, which discloses (in par [0034] and [0042] of Kostyukov et al) an oscilloscope executive dashboard (e.g., at least one measurement device comprising at least an oscilloscope) and peripheral intelligent measurement equipment (e.g., measurement instrument) in an environment where collected diagnostic data is updated within a profile-related dashboard.

Claim Rejections – 35 USC 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office Action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made. 

5.	Claim 17 are rejected under 35 U.S.C. 103 as being unpatentable over Zizi et al (US 2016/0232726) in view of Kostyukov et al (US 2018/0181086).
Regarding claim 17, Zizi et al teaches a cloud-based system for making user data available on any platform device in a platform (par [0017] & fig. 3A-3B), the cloud-based system comprising:

a cloud storage (par [0017]), 
at least one platform device (par [0082], lines 7-10, “dashboard 2202”),
at least one measurement device and/or measurement site (fig. 8A-17A & par [0008-0009], which disclose collecting measure data corresponding to captured patterns of a monitored user profile), and
at least one user profile comprising the user data (par [0008], “personal profile of a user’s unique habits”), 
wherein the user data comprises wave-form data with respect to the at least one measurement device (fig. 8C, fig. 9, fig. 13A-13B, 17a-17B, par [0138], lines 1-5, which disclose diagrams of waveform signals that correspond to the measured data from a user’s hand via a device held at a user’s hand, upon detected user hand movement) and/or measurement site; and
wherein the at least one user profile is saved on the cloud storage (par [0272], which discloses storing user records in cloud storage).
Zizi et al does not explicitly teach wherein the at least one measurement device comprises at least one of: an oscilloscope, a signal analyzer, a network analyzer, or a signal generator, and wherein the at least one measurement site comprises a measurement instrument. 
However, Kostyukov et al further teaches wherein the at least one measurement device comprises at least one of:
an oscilloscope (par [0034], “oscilloscope executive dashboard”), a signal analyzer, a network analyzer, or a signal generator, and 
wherein the at least one measurement site comprises a measurement instrument (par [0042], “peripheral intelligent measurement equipment”).
It would have been obvious to one of ordinary skill in the art before the effective date of the invention to combine the client profile-based data storage environment of Kostyukov et al within the access control protecting system of Zizi et al in order to provide the predictive result of improving efficiency in regards to remotely collecting ang storing diagnostic data in cloud-based storage environment by implementing automatic and simultaneous updating of status-related data within a dashboard (as disclosed in par [0035-0037] of Kostyukov et al) would provide par [0098] and [0102] of Zizi et al with increased access to the collected oscillation data within the dashboard (disclosed in par [0082] of Zizi et al) because the trend executive dashboard (disclosed in par [0035-0037] of Kostyukov et al) would cause the diagnostic changes to be updated in real-time, upon detecting changes in previously collected data within newly discovered diagnostic changes, which would allow changes within Zizi et al to be displayed within its dashboard in a periodic and automated fashion.
6.	Claims 1-16 are rejected under 35 U.S.C. 103 as being unpatentable over Zizi et al (US 2016/0232726) in view of Narayan et al (US 2015/0244715), further in view of Kostyukov et al (US 2018/0181086).
Regarding claim 1, Zizi et al teaches a cloud-based system for making user data available on any platform device in a platform (par [0017] & fig. 3A), the cloud-based system comprising:
a cloud storage (par [0017]), 
at least one platform device (par [0082], lines 7-10, “dashboard 2202”),
at least one measurement device (fig. 8C, ‘700, “accelerometer”) and/or measurement site (fig. 8A-17A & par [0008-0009], which disclose collecting measure data corresponding to captured patterns of a monitored user profile), and
at least one user profile comprising the user data (par [0008], “personal profile of a user’s unique habits”), 
wherein the user data comprises data with respect to at the least one measurement device (fig. 8C-9 & par [0024], which discloses that the acceleration at the device within the user’s hand  ()being measured using an accelerometer) and/or measurement site, and 
wherein the at least one user profile is saved on the cloud storage (par [0272], which discloses storing user records in cloud storage).
Narayan et al further teaches wherein login to the at least one user profile with the aid of the at least one platform device (fig. 2 & par [0034], lines 10-19, and par [0043], which disclose an authentication QR code generation platform utilizing secure access authentication to allow a secondary device to login to access a first user equipment device) and at least one measurement site is configured to provide a first code for the at least one platform device (fig. 2, par [0034], lines 10-30 and par [0043], which disclose the authentication QR code generation platform utilizing secure access authentication and providing a QR code to the secondary device upon the secondary device requesting access to the first user equipment device); and
wherein new measurement devices and/or measurement sites and/or personal computers are associated with the at least one user profile only after authentication (par [0063], lines 10-35, which discloses only allowing access to the first user equipment device by the secondary device upon the secondary device providing a valid QR code).
It would have been obvious to one of ordinary skill in the art before the effective date of the invention to combine the code-based, device-access authentication environment of Narayan et al within the access control protecting system of Zizi et al in order to provide the predictive result of improving upon access control via authentication of parties attempting to access data/remote devices because the generation of multiple, continually changing, authentication QR codes (as disclosed in fig. 4-6 and par [0011-0013] of Narayan et al) would provide Zizi et al with an extra layer of security and faster authentication as each QR code is continuously generated automatically, which would allow Zizi et al to determine if a requesting party is verified upon the requesting party immediately returning a QR code in a fashion that is performed within a period of time before the new QR code is generation or the authentication process will be rejected.
Zizi et al and Narayan et al do not explicitly teach wherein the at least one measurement device comprises at least one of: an oscilloscope, a signal analyzer, a network analyzer, or a signal generator, and wherein the at least one measurement site comprises a measurement instrument. 
However, Kostyukov et al further teaches wherein the at least one measurement device comprises at least one of:
an oscilloscope (par [0034], “oscilloscope executive dashboard”), a signal analyzer, a network analyzer, or a signal generator, and 
wherein the at least one measurement site comprises a measurement instrument (par [0042], “peripheral intelligent measurement equipment”).
It would have been obvious to one of ordinary skill in the art before the effective date of the invention to combine the client profile-based data storage environment of Kostyukov et al within the systems of Zizi et al and Narayan et al in order to provide the predictive result of improving efficiency in regards to remotely collecting ang storing diagnostic data in storage environments by implementing automatic and simultaneous updating of status-related data within a dashboard (as disclosed in par [0035-0037] of Kostyukov et al) would provide Zizi et al and Narayan et al with increased access to the collected measured data within the storage embodiments of Zizi et al and Narayan et al because the trend executive dashboard (disclosed in par [0035-0037] of Kostyukov et al) would cause the diagnostic changes to be updated in real-time, upon detecting changes in previously collected data within newly discovered diagnostic changes, which would allow changes within Zizi et al and Narayan et al to be displayed based on the data storage entities disclosed within Zizi et al and Narayan et al in a periodic and automated fashion.
Regarding claim 2, Zizi et al teaches wherein the platform comprises a dashboard, preferably a user dashboard, wherein the at least one user profile is accessible from the dashboard, preferably the user dashboard (fig. 5, which discloses a graph displaying a user’s biometric-related data).
Regarding claim 3, Zizi et al teaches wherein the at least one user profile and/or the user data comprises at least one of settings with respect to the at least one measurement device (fig. 17A-19B & par [0209], lines 10-18, which discloses determining user-based metrics, such as collected wavelength values associated with the user data) and/or measurement site, configurations with respect to the at least one measurement device and/or measurement site, wave-forms with respect to the at least one measurement device and/or measurement site, test scripts with respect to the at least one measurement device and/or measurement site, or any combination thereof.
Regarding claim 4, Zizi et al teaches wherein the cloud-based system comprises a user secure access system for convenient login to the at least one user profile (par [0107], “login ID”).
Regarding claim 5, Zizi et al teaches wherein the user secure access system is configured to make available all user data upon login (par [0111], “NFP authentication”).
Regarding claim 6, Zizi et al teaches wherein new measurement devices and/or measurement sites and/or personal computers, are not associated with the at least one user profile (par [0168], lines 8-13, “external to the NFP authentication controller”).
Regarding claim 7, Zizi et al does not explicitly teach wherein for login to the at least one user profile with the aid of the at least one platform device, the at least one measurement device is configured to provide the first code for the at least one platform device and the at least one platform device is configured to provide a second code for the respective at least one measurement device.
However, Narayan et al further teaches wherein for login to the at least one user profile with the aid of the at least one platform device, the at least one measurement device is configured to provide the first code for the at least one platform device (par [0034], lines 10-19, “login-password combination…….QR code 155”), and the at least one platform device is configured to provide a second code for the respective at least one measurement device (claim 1, “second authentication code”).
It would have been obvious to one of ordinary skill in the art before the effective date of the invention to combine the code-based, device-access authentication environment of Narayan et al within the access control protecting system of Zizi et al in order to provide the predictive result previously addressed regarding claim 1.
Regarding claim 8, Zizi et al does not explicitly teach wherein the first code identifies the respective at least one measurement device and/or measurement site, and/or wherein the second code is used for identification with respect to the respective at least one measurement device and/or measurement site.
However, Narayan et al further teaches wherein the first code identifies the respective at least one measurement device (par [0039], lines 8-14, “device-specific QR code”) and/or measurement site, and/or wherein the second code is used for identification with respect to the respective at least one measurement device and/or measurement site (claim 1, “second authentication code”).
It would have been obvious to one of ordinary skill in the art before the effective date of the invention to combine the code-based, device-access authentication environment of Narayan et al within the access control protecting system of Zizi et al in order to provide the predictive result previously addressed regarding claim 1.
Regarding claim 9, Zizi et al does not explicitly teach wherein the first code comprises an optical code, and/or wherein the transmission of the second code is based on a wireless communication
Narayan et al further teaches wherein the first code comprises an optical code (fig. 4, ‘410), and/or wherein the transmission of the second code is based on a wireless communication (par [0035], lines 10-16, “near-filed communication (NFC)”).
It would have been obvious to one of ordinary skill in the art before the effective date of the invention to combine the code-based, device-access authentication environment of Narayan et al within the access control protecting system of Zizi et al in order to provide the predictive result previously addressed regarding claim 1.
Regarding claim 10, Zizi et al teaches wherein the platform device comprises a locking mechanism, selected from a password-based locking mechanism or a fingerprint-based locking mechanism (par [0226], lines 10-16, which discloses using NFP for locking/unlocking a physical structure).
Regarding claim 11, Zizi et al teaches wherein the platform device comprises a user equipment, selected from a mobile phone or a smartphone (par [0064], lines 10-12, “his/her smart phone”).
Regarding claim 12, Zizi et al teaches wherein in the case that a certain measurement device is part of a certain measurement site, all devices being part of the certain measurement site have access to the user data once one of the devices being part of the certain measurement site is granted access (par [0095], “connected medical devices”).
Regarding claim 13, Zizi et al teaches wherein in the case that a certain measurement device is part of a certain measurement site (par [0017] & fig. 3A), the cloud-based system is configured to ask a user to confirm if all other devices in the certain measurement site should have access to the user data (par [0274], “user privacy protection”).
Regarding claim 14, Zizi et al teaches wherein for login to the at least one user profile with the aid of the platform device, the at least one measurement device and/or measurement site comprises a fingerprint scanner or a fingerprint sensor (par [0061], lines 1-5, “touch sensor”).
Regarding claim 15, Zizi et al teaches a method for handling a cloud-based system for making user data available on any platform device in a platform (par [0017] & fig. 3A), method comprising the steps of:
providing at least one user profile comprising the user data (par [0008], “personal profile of a user’s unique habits”), wherein the user data comprises data with respect to at least one measurement device (par [0230], lines 1-5, “test sequences of user calibration parameters”) and/or measurement site, and
 saving the at least one user profile on a cloud storage of the cloud-based system (par [0272], which discloses storing user records in cloud storage).
Narayan et al further teaches providing a first code for the at least one platform device with the aid of at least one measurement site (fig. 2, par [0034], lines 10-30 and par [0043], which disclose the authentication QR code generation platform utilizing secure access authentication and providing a QR code to the secondary device upon the secondary device requesting access to the first user equipment device); and
wherein new measurement devices and/or measurement sites and/or personal computers are associated with the at least one user profile only after authentication (par [0063], lines 10-35, which discloses only allowing access to the first user equipment device by the secondary device upon the secondary device providing a valid QR code).
It would have been obvious to one of ordinary skill in the art before the effective date of the invention to combine the code-based, device-access authentication environment of Narayan et al within the access control protecting system of Zizi et al in order to provide the predictive result of improving upon access control via authentication of parties attempting to access data/remote devices because the generation of multiple, continually changing, authentication QR codes (as disclosed in fig. 4-6 and par [0011-0013] of Narayan et al) would provide Zizi et al with an extra layer of security and faster authentication as each QR code is continuously generated automatically, which would allow Zizi et al to determine if a requesting party is verified upon the requesting party immediately returning a QR code in a fashion that is performed within a period of time before the new QR code is generation or the authentication process will be rejected.
Zizi et al and Narayan et al do not explicitly teach wherein the at least one measurement device comprises at least one of: an oscilloscope, a signal analyzer, a network analyzer, or a signal generator, and wherein the at least one measurement site comprises a measurement instrument. 
However, Kostyukov et al further teaches wherein the at least one measurement device comprises at least one of:
an oscilloscope (par [0034], “oscilloscope executive dashboard”), a signal analyzer, a network analyzer, or a signal generator, and 
wherein the at least one measurement site comprises a measurement instrument (par [0042], “peripheral intelligent measurement equipment”).
It would have been obvious to one of ordinary skill in the art before the effective date of the invention to combine the client profile-based data storage environment of Kostyukov et al within the systems of Zizi et al and Narayan et al in order to provide the predictive result of improving efficiency in regards to remotely collecting ang storing diagnostic data in storage environments by implementing automatic and simultaneous updating of status-related data within a dashboard (as disclosed in par [0035-0037] of Kostyukov et al) would provide Zizi et al and Narayan et al with increased access to the collected measured data within the storage embodiments of Zizi et al and Narayan et al because the trend executive dashboard (disclosed in par [0035-0037] of Kostyukov et al) would cause the diagnostic changes to be updated in real-time, upon detecting changes in previously collected data within newly discovered diagnostic changes, which would allow changes within Zizi et al and Narayan et al to be displayed based on the data storage entities disclosed within Zizi et al and Narayan et al in a periodic and automated fashion.
Regarding claim 16, Zizi et al does not explicitly teach providing a second code for the respective at least one measurement site with the aid of the at least one platform device.
However, Narayan et al further teaches providing a second code for the respective at least one measurement site with the aid of the at least one platform device (par [0033], lines 10-16 & par [0034], lines 8-16, which disclose generation of a plurality of codes, via the authentication QR code generation platform, for the secondary device via near-filed communication (NFC) & claim 1, “second authentication code”). 
It would have been obvious to one of ordinary skill in the art before the effective date of the invention to combine the shared user account accessing environment of Narayan et al within the access control protecting system of Zizi et al in order to provide the predictive result disclosed regarding claim 15.

Conclusion
Applicant's amendment necessitated the new grounds of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Randy A. Scott whose telephone number is (571) 272-3797. The examiner can normally be reached on Monday-Thursday 7:30 am-5:00 pm, second Fridays 7:30 am-4pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Luu Pham can be reached on (571) 272-5002. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/RANDY A SCOTT/Primary Examiner, Art Unit 2439                                                                                                                                                                                                        20220724